Citation Nr: 0322314	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-22 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the feet.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1983.  He also had subsequent service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claim.

When the case was before the Board in January 2001, it was 
remanded for further development.  The case was again before 
the Board in March 2003 when the Board denied the claims for 
entitlement to service connection for a right shoulder 
disorder and a low back disorder.  At that time the Board 
undertook additional development as to the issue of 
entitlement to service connection for residuals of frostbite 
to the feet.  The veteran was requested to provide any 
service medical records in his possession, as well as the 
names and other pertinent information regarding all health 
care providers who had treated him for his claimed frostbite 
disability since discharge from service.  In addition, he was 
scheduled for a VA cold injury protocol examination.  The 
record shows that the veteran did not respond to the request 
for information regarding medical treatment.  In addition, he 
failed to report to the scheduled VA examination.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  There are no service medical records associated with the 
claims file except for a report of medical history completed 
in September 1983 in connection with the veteran's entrance 
examination for the National Guard.

3.  On the September 1983 report the veteran indicated that 
he had no foot trouble and the first medical evidence tending 
to show residuals of cold injury to the feet is dated in 
1996.

4.  The preponderance of the evidence shows that any 
residuals of frostbite of the feet were first identified many 
years after the veteran's release from service and are 
unrelated to any incident of such service.


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the VCAA Letter dated in 
September 2001, discussions in the July 1996, May 1997, and 
June 2002 rating decisions; the Board remand in January 2001; 
the October 1999 statement of the case; and June 2002 
supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
Service, VA, and private outpatient and hospital treatment 
records have been associated with the claims file to the 
extent possible.  There does not appear to be any outstanding 
medical records that are relevant to this appeal.  

Background.  The veteran filed a claim for service connection 
for frostbite in January 1996.  There are no active duty 
service medical records available.  The only service medical 
record consists of a report of medical history completed in 
September 1983, about 3 months after the veteran release from 
active military service, which was completed in connection 
with an entrance physical examination for the National Guard.  
On this form the veteran indicated that he did not have any 
foot trouble.

In a February 1996 VA examination, the veteran reported that 
he sustained cold injuries to both feet during 1982 in 
Germany when he was forced to sit in the back of an open 
truck in subzero temperatures.  He reported that upon arrival 
at his destination he was diagnosed with frostbite of both 
feet and placed on profile for 2 weeks.  He had had 
intermittent swelling, and his feet felt cold all of the 
time.  He also had tenderness and tingling most of the time.  
His symptoms increase with cold temperatures and soaking in 
warm water increases the symptoms.  Examination of his feet 
revealed no obvious deformity, muscle atrophy or 
discoloration.  Deep tendon reflexes were + 2/4 bilateral.  
Pulses were + 2/4 at the dorsalis, pedis and posterior 
tibial.  Sensory examination was + 2/5 on the dorsum of the 
right foot, + 3/5 on the left, + 1/5 on the plantar surface 
of the right foot, + 2/5 on the left.  The diagnosis was 
status post frostbite, bilateral feet with sensory changes.

The RO contacted the veteran in June 1996 by telephone and 
asked if he had copies of his service medical records (SMRs), 
as they apparently were unavailable.  He stated that he was 
told at discharge that he could not have a copy of the his 
SMRs.

By rating actions in July 1996 service connection was denied 
for residuals of frostbite.  In making that determination the 
RO noted the lack of evidence of treatment in service for 
frostbite, and the lack of any continuing treatment for 
frostbite since service.

In January 1997, the RO requested service medical records 
from the US Army Personnel Records Center.  A response in 
March 1997 indicated that no records were on file.

By rating actions in May 1997, denial of service connection 
for frostbite was continued.  In making that determination 
the RO again noted the lack of evidence of treatment in 
service for frostbite.

In September 1998, the RO requested service medical records 
from the Louisiana National Guard Bureau.  A response in 
November 1998 indicated that no records were on file.

In June 1999, the RO requested service medical records from 
various service medical facilities in which the veteran 
claimed he received treatment.  No records were located or 
received.

In a September 2001 letter, the RO informed the veteran of 
VA's duty to notify and to assist in obtaining evidence to 
support his claim.  In addition he was asked to submit any 
evidence he might have to support his claim.

By rating action in June 2002, service connection for 
frostbite was again denied.  In making that determination the 
RO noted that the veteran failed to respond to the September 
2001 letter requesting his assistance in obtaining evidence 
to support his claim.  

The Board in March 2003 undertook additional development of 
this claim by scheduling the veteran for a cold injuries 
protocol examination.  In addition he was again asked 
identify any outstanding medical evidence and to assist the 
RO in obtaining this evidence to support his claim.  

The veteran failed to respond to the VA letter requesting 
assistance.  In addition he failed to report for the 
scheduled VA examination.

Analysis.  The Board emphasizes that the RO has made numerous 
attempts to obtain service medical records.  Additionally, 
the veteran was scheduled for a medical examination for the 
purpose of obtaining additional information addressing the 
nature of any residuals of frostbite of the feet.  In March 
2003, the Board undertook additional development, to include 
scheduling the veteran for examination regarding his claimed 
disorder.  According to a May 2003 record from a VA Medical 
Center, the veteran failed to report for the scheduled 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, VA has attempted to assist the veteran 
with his claim; however, he did not appear for his scheduled 
examination, and he failed to respond to letters from the RO 
and the Board asking for his assistance.  Based on these 
particular facts, therefore, there is no further action which 
must be undertaken to comply with the provisions of the VCAA 
and the claim will instead be decided based on the evidence 
of record consistent with 38 C.F.R. § 3.655.

Service connection may be granted for disability resulting 
from disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, is service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffered a cold injury, claimed 
as frostbite to his feet, during service in 1982.  
Unfortunately, the service medical records can not be 
located.  However, the evidence of records reflects that 
shortly after the veteran's release from service in 1983 he 
reported that he had no trouble with his feet.

There is no post-service medical evidence reflecting 
complaints or findings indicative of cold injury residuals 
during the period from 1983 until he filed his current claim 
in 1996.  At the February 1996 VA examination he reported the 
alleged in-service frostbite injury.  The examiner diagnosed 
status post frostbite, bilateral feet with sensory changes.  
This diagnosis was based on the medical history elicited from 
the veteran.  The examiner failed to comment on the 
significance of the 1983 report of medical history which 
reflects that the veteran had no trouble with his feet or the 
absence of any pertinent complaints or findings during the 
almost 14 year gap between the reported cold exposure and the 
earliest clinical findings indicative of residuals of cold 
injury.

As noted previously, the veteran failed to report for the 
scheduled May 2003 VA examination.  The Board had requested 
an examination in order to clarify whether the veteran had a 
cold injury to his feet that was related to service.  The 
Board must decide the issues based on the evidence of record.  
See 38 C.F.R. § 3.655.

It is the duty of the Board as the fact finder to determine 
the credibility of the testimony and other lay evidence.  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The 
"positive" tending to establish that the veteran sustained a 
cold injury to his feet which resulted in permanent residuals 
includes the veteran's various written statements and the 
history which he reported to the physician who examined him 
in February 1996.  The "positive" evidence also includes 
the findings of the physician of sensory changes of the 
veteran's feet and the diagnosis which links these finding to 
a frostbite injury.

The "negative" evidence consists of the report of medical 
history completed in September 1983 which reflects that the 
veteran denied any foot trouble and the absence of any 
pertinent complaints or findings for more than 10 years 
following the cold injury which the veteran reported he 
experienced in 1982.  

In reaching a decision in this case, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue.  Additionally, the Board notes that where 
service medical records have been lost or destroyed, the 
Board's obligation to explain its findings and conclusions is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In this case, the Board finds that the negative evidence 
outweighs the positive evidence and that the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 
(West 2002).  The evidence of no foot trouble shortly after 
the veteran's release from service and less than a year after 
the incident in which the veteran was exposed to cold, 
coupled with the absence of any pertinent complaints or 
findings for more than 10 years thereafter, is controlling in 
this case.  The physician's diagnosis of status post 
frostbite of the feet with sensory changes is apparently 
based principally upon the history as reported by the 
veteran.  Inasmuch as this history is not substantiated by 
any contemporaneous documentation, and inasmuch as the 
contemporaneous documentation indicates that there were no 
foot problems shortly after the veteran's release from 
service, the Board finds that the preponderance of the 
evidence in against the veteran's claim. 


ORDER

Entitlement to service connection for residuals of a 
frostbite injury to the feet is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

